Citation Nr: 0517782	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  98-03 686A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.	Entitlement to service connection for joint pain, 
claimed as a manifestation of an undiagnosed illness.

2.	Entitlement to service connection for chronic fatigue, 
claimed as a manifestation of an undiagnosed illness.

3.	Entitlement to service connection for sleeplessness, 
claimed as a manifestation of an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from February 1979 to 
February 1983, from August 1989 to March 1992, and from 
September 1993 to February 1996. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

In an April 2000 decision, the Board denied the appellant's 
claims of entitlement to service connection for joint pain, 
chronic fatigue, and sleeplessness, claimed as manifestations 
of undiagnosed illness, on the basis that the claims were not 
well grounded.  The appellant appealed the Board's decision 
to the U. S. Court of Appeals for Veterans Claims (CAVC).  In 
that litigation, a Joint Motion for Remand was filed by the 
VA General Counsel and the appellant's attorney.  In an Order 
of December 2000 which vacated the Board's decision and 
remanded the matter, the CAVC noted that remand was required 
due to the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000), after the issuance of the Board decision.  As set 
forth in detail below, that statute substantially amended 
existing law regarding procedures to be followed in 
developing and adjudicating claims for veterans benefits.  A 
copy of the CAVC's Order in this matter has been placed in 
the claims file.

In an August 2001 decision, the Board again denied the 
appellant's claims of entitlement to service connection for 
joint pain, chronic fatigue, and sleeplessness, claimed as 
manifestations of undiagnosed illness.  The appellant again 
appealed the Board's decision to the CAVC.  In that 
litigation, a Joint Motion for Remand was filed by the VA 
General Counsel and the appellant's attorney.  In an Order of 
August 2002 that vacated the Board's decision and remanded 
the matter, the CAVC noted that remand was required to afford 
the veteran the opportunity to undergo a VA examination.  A 
copy of the CAVC's Order in that case has been placed in the 
claims file.

In November 2003, the Board remanded the veteran's claims to 
the RO for further evidentiary development.


FINDINGS OF FACT

1.	The veteran does not have a right shoulder, or bilateral 
knee, ankle, or wrist disability associated with 
service.

2.	The veteran's service-connected left shoulder disability 
is not associated with his complaints of other joint 
pain.

3.	The veteran's complaints of right elbow pain have been 
variously associated with a diagnosed disorder, 
bursitis, or an olecranon spur; he also has mild 
degenerative disc disease of the lumbosacral spine, mild 
degenerative joint disease of the hips with sclerosis at 
the right sacroiliac.  None of these disorders has been 
shown to be associated with the veteran's military 
service.  

4.	The objective and probative medical evidence 
demonstrates that the veteran's complaints of chronic 
fatigue have been variously attributed to diagnosed 
disorders, depression and generalized anxiety disorder.

5.	The objective and probative medical evidence 
demonstrates that the veteran's complaints of 
sleeplessness have been variously attributed to 
diagnosed disorders, depression, and generalized anxiety 
disorder.

6.	A disability manifested by joint pain, chronic fatigue, 
or sleeplessness resulting from an undiagnosed illness 
has not become manifest to a compensable degree 
following Persian Gulf War service.

CONCLUSIONS OF LAW

1.	An undiagnosed illness manifested by joint pain was not 
incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1117, 5100-5103A, 5106-7 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2004).

2.	An undiagnosed illness manifested by chronic fatigue was 
not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1117, 5100-5103A, 5106-7 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2004).

3.	An undiagnosed illness manifested by sleeplessness was 
not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1117, 5100-5103A, 5106-7 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A review of the appellant's claims files reflects that, 
during his first period of active service, there were no 
complaints of, or treatment for, joint pain, chronic fatigue, 
or sleeplessness.  Medical records reflect that in April 1980 
the appellant dislocated his left shoulder in a motorcycle 
accident while on active duty.  In January 1981, he was 
treated for a swollen right second digit, the result of his 
index finger being caught between a bench and a wall.

In March 1983, following his release from the his first 
period of active service, the RO granted service connection 
for the residuals of an acromioclavicular (AC) separation of 
the appellant's left shoulder.

During the appellant's second period of active service, 
service records document that he served in Southwest Asia 
during Operation Desert Shield/Desert Storm.  A review of the 
veteran's service medical records does not reflect complaints 
or findings of joint pain, chronic fatigue, or sleeplessness.  
In March 1992, the appellant underwent a separation medical 
examination.  In the Report of Medical History completed at 
that time, he reported that he was in good health and that he 
did not suffer from swollen or painful joints, or have 
trouble sleeping.  In the Report of Medical Examination, upon 
clinical evaluation, there were no complaints or findings of 
joint pain, chronic fatigue, or sleeplessness.

Following his separation from his second period of active 
service, in April 1992, the appellant filed a claim for 
service connection for an eye disorder.  In September 1992, 
he underwent a VA general medical examination.  His 
musculoskeletal system was normal and there were no 
complaints of joint pain, chronic fatigue, or sleeplessness.  
The examiner's diagnoses were pigmentary glaucoma and mild 
pulmonary emphysema.

In June 1993, the appellant underwent a medical examination 
for purposes of enlisting in the West Virginia Air National 
Guard.  Service medical records reflect that, in a Report of 
Medical History completed at that time, the appellant 
reported that he was in good health and that he did not 
suffer from swollen or painful joints, or have trouble 
sleeping.  In a Report of Medical examination, on clinical 
evaluation, there were no complaints or findings of joint 
pain, chronic fatigue, or sleeplessness.

In August 1994, while on active duty with the Air National 
Guard, the appellant underwent a Persian Gulf Registry 
Examination.  In a Report of Medical History completed at 
that time, he complained of swollen and painful joints, as 
well as frequent trouble sleeping more than a few hours.  In 
particular, he complained of right elbow pain, and that the 
"pinkies" of his right and left hands were sometimes numb.  
He also reported that he frequently awakened at night and 
could not get back to sleep.  The appellant indicated that he 
suffered from gastrointestinal problems (chronic diarrhea), 
but that he did not suffer from chronic malaise.  The final 
diagnoses were pigmentary glaucoma, irritable bowel syndrome, 
and non-specific skin eruption.

In March 1996, following his separation from active duty with 
the Air National Guard, the appellant submitted a Veteran's 
Application for Compensation or Pension (VA Form 21-526) to 
the RO, in which he filed claims for service connection, to 
include aching joints, chronic fatigue, and sleeplessness, 
that he asserted were residuals of his Persian Gulf service.

VA medical records, dated from March 1996 to May 1997, 
reflect the appellant's treatment for a skin disorder and his 
complaints of chronic diarrhea, right elbow pain, and chronic 
fatigue.  

In an April 1996 signed statement, N.C. R., M.D., noted that 
the veteran was diagnosed with bursitis of the right elbow in 
February 1993, for which a Celestone injection was 
administered. 

In May 1996, the appellant underwent a VA general medical 
examination.  The examiner noted that the veteran had 
separated both shoulders in service and continued to suffer 
from shoulder pain.  He was reported to have developed pain 
in his right elbow in 1989, as a result of doing pushups 
during basic training.  He currently complained of a painful 
left shoulder with limited range of motion, and a painful 
right elbow with burning pain over the lateral aspect 
proximal to the radial humeral joint.  The appellant stated 
that he slept well but, since being in the Persian Gulf 
operations, he awakened every 30 or 45 minutes before falling 
back to sleep.  He reported suffering from chronic fatigue, 
said that he yawned frequently, and had "air hunger."  

On clinical evaluation, the VA examination report reflects 
pain upon motion in the appellant's shoulders; there was 
limitation of motion of the elbows, bilaterally; his wrists, 
hands, feet, and lower extremities had normal ranges of 
motion; and handgrip was 5/5 (essentially normal), 
bilaterally.  Diagnoses included bilateral acromioclavicular 
separation, post reduction, as well as chronic fatigue 
syndrome.

In June 1996, the appellant submitted a Statement in Support 
of Claim (VA 21-4138) to the RO, in which he reported that he 
was discharged from active duty in February 1996, and that he 
continued to experience problems with sleeplessness, aching 
joints, and chronic fatigue that required him to rest 
frequently when doing any kind of work.  He also submitted 
signed statements from his wife and mother. They reported 
that the appellant suffered from pain in his right elbow that 
caused him to drop items.  It was further noted that the 
appellant suffered from chronic fatigue, and that he had to 
rest frequently to complete any work.  They also said that 
prior to 1991 the appellant had had a great deal of energy 
and could work all day.  The appellant submitted additional 
service medical records, duplicative of those previously 
received, or that did not note treatment for aching joints, 
chronic fatigue, or sleeplessness.

In an October 1996 letter, the RO noted the veteran's claim 
for service connection based upon manifestations of 
undiagnosed illness and advised him that he could submit both 
medical and non-medical evidence in support of his claim.

In November 1996, the appellant underwent VA medical 
examination.  According to the examination report, the 
appellant reported difficulties with soreness and stiffness 
in his right elbow and both shoulders.  He indicated that he 
received some medical treatment for his right elbow, in the 
form of cortisone injections that provided some relief.  He 
also reported a problem with chronic fatigue, although he had 
not lost any work related to the illness.  The appellant had 
difficulty with gaining a restful sleep, and said that he 
awakened frequently during the night.  Diagnostic testing did 
not reveal evidence of anemia, and his hematocrit was 
reported as 46.5 percent, while hemoglobin was 16.1 percent.  

The VA examination report revealed that clinical evaluation 
of the veteran's musculoskeletal system showed a good range 
of motion in all joints, with some tenderness and stiffness 
on movement through the full range of motion of the shoulders 
and the right elbow.  Mental status evaluation revealed 
complaints of chronic anxiety, forgetfulness, inattention, 
and withdrawal from large crowded areas.  There was no 
history of behavioral problems or depression.  Diagnoses 
include chronic anxiety with a sleep disorder.

In December 1996, the appellant underwent a VA examination 
for mental disorders.  He reported that, since his deployment 
to the Persian Gulf, he was bothered by frequent awakenings 
during which he would get up and either check on his children 
or obtain something to drink.  The veteran stated that after 
he fell asleep each night, he slept for 45 to 60 minutes and 
then awakened.  He napped a fair amount during the day when 
he was unemployed.  The veteran also indicated that during 
these naps he did not awaken as much as during his nocturnal 
sleep.  The appellant said that the onset of his symptoms of 
insomnia began during the Persian Gulf War.  In addition, he 
reported that he suffered from diminished concentration, 
difficulty with insomnia, bouts of anxiety, and problems with 
what he characterized as fatigue.  He stated that he still 
played basketball on a regular weekly basis, although not as 
intensely as in the past.  The VA examiner noted that the 
appellant appeared to have a myriad of somatic complaints 
that amounted to a significant level of anxiety.  Diagnoses 
included a generalized anxiety disorder, and somatization 
disorder with gastrointestinal upset as the most prominent.

A VA consultation report, dated in April 1997, reflects that 
the veteran suffered from post-traumatic stress disorder 
(PTSD) with anxiety and somatization disorder.

In June 1997, the appellant filed a notice of disagreement 
with the RO's March 1997 rating decision and reported that he 
had suffered from chronic fatigue since active service, but 
did not obtain treatment in service because he did not want 
to be labeled as complainer.  He noted that he continued to 
suffer from fatigue but pushed himself to keep going during 
the day.  The veteran indicated that he had to rest every 
chance he could during the day and that, by the end of the 
day, he was completely fatigued.  He noted that he continued 
to have problems with his right elbow, and suffered from 
joint pain. 

During his June 1998 personal hearing at the RO, the veteran 
testified that he had served in Desert Storm in Southwest 
Asia and spent time at the front line.  He reported that he 
began to suffer from joint pain, fatigue, and insomnia during 
his Persian Gulf War service.  With respect to joint pain, he 
said that he suffered from pain in his left shoulder, right 
elbow, as well as in his left hip/low back, and ankles. The 
pain in his left hip/low back and ankles was described as an 
intermittent dull ache, and his joints felt tight.  In 
addition, the appellant testified that that he complained of 
his fatigue to other soldiers, but was told that everybody 
was tired. He stated that after his separation from his 
second period of active duty, he did not seek medical 
treatment for his joint pain, fatigue, and sleeplessness 
because he did not have medical insurance and could not 
afford to see a doctor.

VA medical records, dated from April 1999 to April 2004, 
indicate that in April 1999 the veteran still had periods of 
chronic fatigue and diarrhea.  When seen in June 1999, the 
veteran reported chronic fatigue, and right elbow and left 
shoulder pain.  He had short-term memory loss that caused him 
much stress.  The veteran had a painful left shoulder with 
range of motion, and minimal restriction was reported.  Left 
hip pain with rotation was noted to appear arthritic.  

An April 2001 VA mental hygiene clinic record includes a 
diagnosis of severe major depression without psychosis for 
which medication was prescribed.  In June 2001, the veteran 
reported having more energy and less depression.  

According to a March 2002 VA mental hygiene medical record, 
the veteran complained of decreased energy level and wanting 
to sleep more.  The assessment was depressive disorder, not 
otherwise specified, and his prescribed medication was 
continued.  When seen in December 2002, the veteran said he 
was doing better with medication and felt a little more 
energetic than before.  In June 2003, he reported feeling 
much better than before, slept well, worked full time, and 
enjoyed the outdoors.

Pursuant to the Board's November 2003 remand, the veteran 
underwent further VA medical examinations.

In May 2004, the veteran underwent a VA psychological 
examination.  According to the examination report, the VA 
psychologist reviewed the veteran's medical records.  It was 
noted that the purpose of the examination was to determine if 
a clinically definitive diagnosis could be ascribed to the 
veteran's claimed disorder consisting of joint pain, chronic 
fatigue and sleeplessness, and whether the etiology of the 
conditions could be determined.  The examiner observed that 
the veteran's overall appearance was neat, with normal 
posture and he ambulated without difficulty.  The veteran 
complained of not having drive and energy in his life and was 
unable to do what he needed to do.  While participating in 
Operation Desert Storm, the veteran developed skin problems, 
joint pain, numbness in his hands and feet, chronic diarrhea, 
anxiety without panic attacks, sleep disturbance (noting that 
his sleep during the day was solid, but at night he was 
anxious), fatigue, depression, and irritability.  

On mental status examination, it was noted that the veteran 
was alert and oriented with grossly intact communication and 
no signs of thought disorder.  Upon review of clinical 
findings and records, the Axis I diagnosis was generalized 
anxiety disorder.  The VA clinical psychologist opined that 
the veteran experienced a mild level of anxiety but there 
were no indications suggesting with any certainty that this 
was a result of military service.  The psychologist said that 
although the veteran reported having chronic fatigue 
syndrome, its etiology might be better explained by his 
anxiety disorder.  In the VA clinical psychologist's opinion, 
"the [veteran's] chronic fatigue and sleep disturbance is 
most likely caused by or is the result of a general anxiety 
disorder."  

In June 2004, the veteran underwent a VA examination for 
chronic fatigue.  According to the examination report, the VA 
examiner reviewed the veteran's medical records.  It was 
noted that the veteran underwent a VA general medical 
examination in May 2003 regarding his joint pain, chronic 
fatigue syndrome and chronic diarrhea (this examination 
report is not currently associated with the claims files).  
The veteran said his condition was progressively worsening 
regarding his sleep disturbance, chronic left shoulder pain 
and chronic right elbow pain.  The veteran said his chronic 
fatigue syndrome and diarrhea started after he returned from 
the Gulf War.  He described having constant fatigue and 
lacked energy.  His sleep was quite disturbed and he usually 
slept approximately 45 minutes at a time, and was unable to 
get a good night's sleep.  The veteran reported progressively 
worsening of left shoulder pain and had chronic right elbow, 
lower back and hip pain that started in approximately 1990 or 
1991 while he was in the Persian Gulf.  He denied any injury 
or trauma and said the pain was progressively worsening in 
these joints, particularly the right elbow and lower back.  
The hip and lower back pain was intermittent.  He took over 
the counter medication to alleviate pain. The veteran also 
described sleep disturbance since returned from the Gulf War, 
associated with anxiety and panic attacks.  He never had a 
good night's sleep and also occasionally experienced episodes 
of shaking with tremors.  The veteran currently worked full 
time answering phones and working on a computer.  

On clinical evaluation, the veteran did not appear in acute 
distress.  Examination of the lower extremities showed no 
cyanosis or edema and neurological examination was 
unremarkable.  There was no motor deficit and no sensory 
loss.  Musculoskeletal examination was unremarkable.  There 
was good muscle tone and strength in both upper and lower 
extremities.  Examination of the joints, including the 
shoulders, hips, knees, ankles and elbows were all 
unremarkable with no evidence of swelling or edema, and no 
crepitus, pain or tenderness on palpation.  Range of motion 
of the lumbosacral spine, bilateral shoulders, bilateral 
elbows and the knees was all within normal limits without any 
deficit in the range of motion.  It was noted that the 
veteran had a previous orthopedic examination that included 
normal X-rays of the shoulders and ankles without evidence of 
acute fracture or dislocation or any soft tissue swelling.  
X-ray of the lumbosacral spine showed evidence of mild 
degenerative disc disease at the level of L5-S1 with some 
involvement of the facet joints; other good alignment was 
noted with no evidence of an acute fracture or subluxation.  
Bilateral elbow X-rays were unremarkable and essentially 
normal, aside from the right elbow that revealed an olecranon 
spur and a small bony fragment that appeared separated from 
the olecranon process and suggested multiple previous trauma.  
Bilateral hip X-rays showed evidence of mild degenerative 
joint disease of the hip with sclerosis at the right 
sacroiliac joint.  

Further, in the diagnosis, the VA examiner noted the 
veteran's complaints of chronic fatigue, lack of energy and 
sleep disturbance, without any objective findings, and opined 
"[t]hese symptoms are most likely consistent with 
depression."  A history of left shoulder dislocation was 
noted and the VA examiner said that the veteran had a "good 
physical normal examination with good range of motion" and 
that "in regard to [the veteran's] physical examination, it 
was unremarkable."

In March 2005, the appellant again underwent VA examination.  
According to the examination report, the VA examiner reviewed 
the veteran's medical records, including the June 2004 
examination report prepared by the same physician.  The 
examiner reviewed the veteran's chronological history and 
performed a physical examination that was reported as 
consistent with the March 2004 examination (this examination 
report also does not appear to be in the claims files).  It 
was noted that the veteran had generalized fatigue and pain 
and experienced a left shoulder injury in service in 
approximately 1981.  The veteran currently complained of 
chronic left shoulder pain, and generalized joint aches and 
pain, including the elbows, hips, lower back, and ankles.  He 
denied any trauma to the joints, aside from the left 
shoulder.  The veteran also complained of sleep disturbance 
since he returned from the Persian Gulf and these symptoms 
were associated with frequent panic attacks and anxiety.  The 
veteran further complained of chronic diarrhea for which he 
underwent diagnostic tests that revealed essentially 
unremarkable findings.  It was noted that the veteran worked 
full time answering phones and on a computer.  

It was further noted that examination of the veteran's 
shoulders, hips, lumbosacral spine, and elbows was 
unremarkable.  There was no evidence of any swelling, edema, 
deformity, pain, or tenderness on palpation of any of the 
joints.  As to range of motion, it was noted that the veteran 
had complete, full range of motion of both shoulders, the 
lumbosacral spine, and his hips and knees, without any 
limitation.  Previous X-rays were described in the previous 
examination report, and were all unremarkable except for 
small bony fragments in the right elbow, suggestive of 
possible previous trauma, otherwise, the joint X-rays were 
unremarkable.  Diagnoses included chronic fatigue syndrome 
with lack of energy and sleep disturbance.  

The VA report reflects that the VA examiner said that the 
veteran's physical examination was basically unremarkable and 
that the veteran's "symptoms again are most likely related 
to depression and anxiety, and less likely to any 
abnormality."  In the VA examiner's opinion, the veteran's 
symptoms were "very subjective, without any objective 
clinical abnormality" and his "symptoms are more consistent 
most likely with depression rather than a physical 
abnormality."  The VA physician said, "[a]ll studies and 
[examinations] performed were more or less unremarkable."  
Aside from the veteran's history of left shoulder 
dislocation, his range of motion in his other joints was 
within normal limits.  The veteran's service-connected 
shoulder, glaucoma and dermatitis disabilities did not 
constitute any physical disability and the veteran worked 
full time and did not use any prostheses.  The VA examiner 
opined that the veteran might benefit from a psychiatric 
evaluation to elaborate further on his sleeplessness, 
anxiety, panic attacks and possible depression.

II.  Legal Analysis

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, ___ Vet. App. ___, No. 02-1077 (April 14, 2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1344 
(Fed. Cir. 2003) (but see Public Law No. 108-183, § 701, 117 
Stat. 2651, 2670-1 (Dec. 16, 2003); Conway v. Principi, 353 
F.3d 1359 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.  We also note that the 
veteran has been represented by an attorney throughout these 
proceedings, and that his lawyer would certainly be expected 
to have assured that the veteran has full understanding of 
the VCAA.

Throughout the course of his appeal, including in a July 2004 
letter from the RO, the appellant has been informed of VA's 
duty to assist him in the development of his appeal.  In 
addition, the appellant was advised, by virtue of a detailed 
September 1997 statement of the case (SOC), and January 1999, 
November 2004, and March 2005 supplemental statements of the 
case (SSOCs) issued during the pendency of this appeal, of 
the pertinent law, and what the evidence must show in order 
to substantiate his claims.  We therefore believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the veteran's 
claims, and that the SOC and SSOCs issued by the RO clarified 
what evidence would be required to establish entitlement to 
service connection.  The veteran responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the November 2004 SSOC 
contained the new duty-to-assist regulation codified at 
38 C.F.R. § 3.159 (2004).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.  Any notice provided by VA must 
be read in the context of prior, relatively contemporaneous 
communications from the agency of original jurisdiction.  See 
Mayfield, supra, slip op. at 27. 

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2004).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (2003); 38 C.F.R. 
§ 3.303(d).  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  Moreover, a veteran shall be granted service 
connection for certain chronic diseases, although not 
otherwise established as incurred in service, if such disease 
is manifested to at least a 10 percent degree within one year 
following service.  38 U.S.C.A. §§ 1101, 1112(a)(1), 1113 
(West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2004).

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service".  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
This principle has been repeatedly reaffirmed by the United 
States Court of Appeals for the Federal Circuit, which has 
stated, "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied.

In the present case, the veteran contends that he suffers 
from disabilities that are a manifestation of undiagnosed 
illness resulting from his service in the Persian Gulf region 
during Operation Desert Shield/Desert Storm.

With regard to such claims, in November 1994, Congress 
enacted the Persian Gulf War Veterans' Benefits Act, as title 
I of Public Law No. 103-446.  That statute, in part, added a 
new section 1117 to title 38, United States Code, authorizing 
VA to compensate any Persian Gulf veteran suffering from a 
chronic disability resulting from an undiagnosed illness, or 
combination of undiagnosed illnesses, which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a presumption period following service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  In establishing the presumption period, 
the Secretary was to review any credible scientific or 
medical evidence, the historical treatment afforded other 
diseases for which service connection is presumed, and other 
pertinent circumstances regarding the experience of Persian 
Gulf veterans.

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding a regulation at 38 C.F.R. § 3.317, 
which defines qualifying Gulf War service, establishes the 
presumption period for service connection, and denotes a 
broad but non-exclusive list of signs and symptoms which may 
be representative of undiagnosed illnesses for which 
compensation may be paid.  In the original version of 38 
C.F.R. § 3.317, the presumption period during which a veteran 
had to experience manifestations of a chronic disability was 
two years after the date on which he/she last performed 
active service in the Southwest Asia Theater of operations 
during the Gulf War.  In April 1997, VA published an interim 
rule, which extended the presumption period to December 31, 
2001.  This extension of the presumption period was adopted 
as a final rule in March 1998, and, in October 1998, Public 
Law No. 105-277, §1602(a)(1), added 38 U.S.C.A. § 1118, which 
codified the presumption of service connection for 
manifestations of undiagnosed illness.

In November 2001, VA issued an interim final rule, which 
amended 38 C.F.R. § 3.317(a)(1)(i) to expand the presumption 
period from December 2001 to December 2006.  This interim 
rule became effective November 9, 2001.

In December 2001, the President signed into law the Veterans 
Education and Benefits Expansion Act of 2001 (VEBEA), Public 
Law No. 107-103, 115 Stat. 976 (2000), amending various 
provisions of 38 U.S.C. §§ 1117, 1118. Section 202 of the 
VEBEA re-styled the term "chronic disability" in 38 
U.S.C.A. § 1117 as "qualifying chronic disability," and 
expanded compensation availability for Persian Gulf veterans 
to include "a medically unexplained chronic multisymptom 
illness (such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms", as well as "[a]ny diagnosed illness 
that the Secretary determines in regulations . . . warrants a 
presumption of service-connection."

The VEBEA also codified, in statute, with slight 
modification, the non-exclusive list of signs or symptoms 
recognizable under 38 C.F.R. § 3.317(b), supra, in new 38 
U.S.C.A. § 1117(g), to include "(2) Unexplained rashes or 
other dermatological signs or symptoms" and "(3) 
Headache."  In addition, the VEBEA extended the period 
during which an undiagnosed illness must be manifested to the 
requisite 10 percent degree, to December 31, 2006.  The 
changes effected by the VEBEA were mandated to become 
effective on March 1, 2002.  To afford the veteran the 
maximum benefit of the law, to whatever extent those changes 
are pertinent to the issues in this case, the Board will 
consider both the pre- and post-VEBEA law.

The Board notes that the veteran contends that he suffers 
from undiagnosed illnesses manifested by joint pain, chronic 
fatigue, and sleeplessness, as a result of unknown 
environmental conditions to which he was exposed during his 
service in the Southwest Asia Theater of operations.  In 
other words, he is claiming that his signs and symptoms are 
manifestations of undiagnosed illness.

In order to obtain a grant of service connection pursuant to 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, a veteran needs to 
present some evidence (1) that he or she is a Persian Gulf 
veteran; (2) who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317(a); see Neumann v. West, 14 
Vet. App. 12, 22 (2000), vacated on other grounds, 14 Vet. 
App. 304 (2001) (per curiam order).

Section 3.317 explicitly acknowledges that a claimant's 
"signs or symptoms" need not be shown by medical evidence; 
however, the regulation does specifically require some 
"objective indications" of disability.  See 38 C.F.R. § 
3.317(a). "'Objective indications of chronic disability' 
include both 'signs,' in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical, indicators that are capable of independent 
verification."  38 C.F.R. 3.317(a)(2); Neumann, supra.  
Thus, although medical evidence of signs or symptoms is 
clearly not required to grant a claim, the regulation does 
require that there be some objective, independently 
verifiable evidence of the symptoms.  Id.

A Persian Gulf Veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War.  38 C.F.R. § 
3.317.  The veteran's military records document that he 
served in Southwest Asia during the pertinent time period.

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is nevertheless warranted.  See, e.g., 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) 
(specifically addressing claims based on ionizing radiation 
exposure).

Thus, the presumption is not the sole method for showing 
causation.  However, as noted above, where the issue involves 
a question of medical diagnosis or causation, as presented 
here, a veteran must establish the existence of a disability 
and a connection between the veteran's service and the 
disability.  Boyer, supra.

1.  Service Connection for Joint Pain

Review of the veteran's service medical records demonstrates 
that the record is devoid of findings regarding joint pain, 
aside from that associated with his service-connected left 
shoulder AC joint disability.

Nor did the veteran complain of joint pain when examined by 
VA in September 1992, or at his June 1993 enlistment 
examination when he joined the West Virginia Air National 
Guard.

At the time of the veteran's August 1994 VA Persian Gulf War 
examination, he complained of swollen and painful joints, but 
there were no abnormal clinical or laboratory test findings 
or diagnoses referable to joint pain.  Later, at the time of 
his May 1996 VA general medical examination, the veteran 
complained of left shoulder and right elbow pain and the 
examiner reported pain upon motion in the appellant's 
shoulders with limitation of motion of the elbows, 
bilaterally, with normal range of wrist, hand, feet, and 
lower extremity range of motion.  Diagnoses were not 
referable to joint pain.  

Moreover, at the time of the veteran's November 1996 VA 
medical examination, he complained of soreness and stiffness 
in his right elbow and both shoulders, but clinical 
evaluation revealed good range of motion in all joints with 
some tenderness and stiffness on movement through the full 
range of motion of the shoulders and right elbow.  Most 
important, at his June 2004 and March 2005 VA medical 
examinations, the veteran again complained of chronic left 
shoulder and right elbow pain and lower back and hip pain, 
saying it had started in service.  But the VA examiner 
reported essentially normal clinical and X-ray findings for 
the lumbosacral spine, bilateral shoulders, elbows, and 
knees, aside from an olecranon spur and small bony fragment 
revealed in a X-ray of the right elbow, and X-rays that 
showed mild degenerative joint disease of the hip with 
sclerosis at the right sacroiliac joint and mild degenerative 
disc disease of the lumbosacral spine.  That VA physician 
reported that the veteran had a "good physical normal" 
examination with good range of motion.  In March 2005, the VA 
examiner again reported a basically unremarkable examination 
and said that, aside from the veteran's history of left 
shoulder dislocation, his range of motion in his other joints 
was within normal limits.   

The Board notes the veteran's claimed joint pain disorder and 
the normal clinical findings, and accordingly there is no 
basis for his claim that he has an undiagnosed illness due in 
part to joint pain, occasioned by service in the Persian 
Gulf.  Moreover, in the present case, the veteran has not 
been diagnosed with a disability manifested by joint pain.

While post-service clinical records report the veteran's 
complaints of joint pain, despite essentially normal clinical 
and examination findings, pain is not analogous to 
disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001) (in which the claimant was seeking service 
connection for a neck disability and an increased rating for 
a low back disability). With regard to the service connection 
issue, the CAVC has held that pain alone without a diagnosed 
or identifiable underlying malady or condition does not 
constitute a disability for which service connection may be 
granted.  Subsequently, the United States Court Of Appeals 
For The Federal Circuit (Federal Circuit) dismissed the 
service connection issue and stated that it (the Federal 
Circuit) was precluded from reviewing the factual 
determinations of the Board or the Court.  Thus, the relevant 
medical evidence does not show that the veteran currently has 
an undiagnosed illness, manifested in part by joint pain, 
that can be related to service under the provisions of 38 
C.F.R. § 3.317 and the provisions of 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317 cannot be used to establish service 
connection.  See 38 C.F.R. § 3.317(a)(1)(ii).

Further, considering the veteran's claim for service 
connection for joint pain on a direct basis, the record 
demonstrates that no left elbow, right shoulder, or bilateral 
ankle, wrist, or knee disorder, was found in service or on 
separation from service.  Moreover, on VA examinations after 
the veteran's separation from service, there has been no 
showing that the veteran had a diagnosed left elbow, right 
shoulder, or bilateral ankle, wrist, or knee disorder 
attributed to service.  Furthermore, the veteran has 
submitted no evidence to show that he currently has a left 
elbow, right shoulder, or bilateral ankle, wrist, or knee 
disorder.  In short, no medical opinion or other medical 
evidence showing that the veteran currently has a diagnosed 
left elbow, right shoulder, bilateral ankle, wrist, or knee 
disorder has been presented.  Rabideau v. Derwiniski, 2 Vet. 
App. 141, 143 (1992).

In addition, although the evidence shows that the veteran 
currently has mild degenerative disc disease of the 
lumbosacral spine, mild degenerative joint disease of the hip 
with sclerosis at the right sacroiliac joint, and an 
olecranon spur and small bony fragment in the right elbow, no 
competent medical evidence has been submitted to show that 
these disabilities are related to service or any incident 
thereof.  On the other hand, the record reflects that his 
musculoskeletal system was normal on separation from service, 
and that the first post-service evidence of record of mild 
degenerative disc disease of the lumbosacral spine, mild 
degenerative joint disease of the sip with sclerosis at the 
right sacroiliac joint, and an olecranon spur and small bony 
fragment in the right elbow is from 2004, nearly eight years 
after the veteran's separation from service.  Thus, no 
medical opinion or other medical evidence relating the 
veteran's has mild degenerative disc disease of the 
lumbosacral spine, mild degenerative joint disease of the sip 
with sclerosis at the right sacroiliac joint, and/or an 
olecranon spur and small bony fragment in the right elbow to 
service or any incident of service has been presented.

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

While the Board is sympathetic to the veteran's sincere 
belief that his joint pain is related to his period of Gulf 
War service, and notes that he is competent to report 
symptoms he experienced in service, he is not qualified to 
render an opinion as to whether his current complaints of 
joint pain are related to service.  See Routen v. Brown, 
supra; Espiritu v, Derwinski, 2 Vet. App. at 492.  The 
objective medical evidence, or lack thereof, is more 
probative in this case.

The negative VA evaluation findings clearly indicate that the 
veteran's complaints of joint pain do not support the grant 
of a compensation rating of 10 percent.  Although the Board 
is required to consider the effect of the veteran's pain when 
making a rating determination, the Rating Schedule does not 
require a separate rating for pain. Spurgeon v. Brown, 10 
Vet. App. 194 (1997).  See also 38 C.F.R. § 4.71a, Diagnostic 
Codes 5206 (forearm flexion limited to 100 degrees warrants a 
10 percent rating), 5215 (wrist dorsiflexion less than 15 
degrees warrants a 10 percent rating), 5235-5243 (that 
requires limitation of motion of the thoracolumbar spine, or 
muscle spasm, guard or localized tenderness for a compensable 
evaluation), 5257 (that requires slight knee instability for 
a compensable evaluation), 5260-5261 (that requires knee 
flexion limited to 45 degrees or knee extension limited to 10 
degrees for a 10 percent evaluation), 5271 (that requires 
moderate limitation of ankle motion to warrant a 10 percent 
evaluation) (2004).  The Board finds that the veteran does 
not have a disability manifested by joint pain resulting from 
an undiagnosed illness that was manifest to a compensable 
degree following his Persian Gulf War service.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317.

The objective and medical evidence preponderates against the 
veteran's claim for service connection for joint pain, on a 
direct basis, and as a result of an undiagnosed illness.  

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
joint pain must be denied.

2.  Service Connection for Chronic Fatigue and for 
Sleeplessness

The veteran also claims that his undiagnosed illness is 
manifested by chronic fatigue and by sleeplessness.  A review 
of his service medical records demonstrates that the record 
is devoid of findings regarding chronic fatigue or 
sleeplessness.

Nor does the September 1992 VA examination report describe 
any findings referable to chronic fatigue or sleeplessness.  
Likewise, when examined for entry into the West Virginia Air 
National Guard, in June 1993, the enlistment examination 
report is not referable to complaints or findings of chronic 
fatigue or sleeplessness.

At the time of the veteran's August 1994 VA Persian Gulf War 
examination, he complained of frequent trouble sleeping more 
than a few hours.  However, there were no abnormal clinical 
or laboratory test findings or diagnoses indicative of 
chronic fatigue or sleeplessness.

At the time of the May 1996 VA examination, the veteran 
reported suffering from chronic fatigue, and diagnoses at 
that time included chronic fatigue syndrome.  

In his June 1996 written statement, and in his oral 
testimony, the veteran attributed his chronic fatigue to his 
military service prior to 1991.

At the time of his November 1996 VA examination, the veteran 
complained of having sleep difficulty and chronic fatigue, 
but the diagnoses included chronic anxiety with sleep 
disorder.  During his December 1996 VA examination, the 
veteran reported sleep difficulty that started during the 
Persian Gulf War.  He had difficulty with insomnia, bouts of 
anxiety, and problems with what he characterized as fatigue.  
The VA examiner diagnosed a generalized anxiety disorder.  

VA outpatient records, dated from 1999 to 2004, indicate the 
veteran continued to complain of chronic fatigue and sleep 
difficulty.  Notably, in 2000, major depression was diagnosed 
and medication prescribed and, in June 2001, he reported 
having more energy and less depression.  In fact, in June 
2003, the veteran said he felt much better than before, slept 
well, worked full time, and enjoyed the outdoors.

Moreover, during the May 2004 VA psychological examination, 
the VA clinical psychologist said that while the veteran 
experienced a mild level of anxiety there was no indication 
to suggest with any certainty that this was due to military 
service.  Further, the VA psychologist said that while the 
veteran reported having chronic fatigue syndrome, its 
etiology might be better explained by his anxiety disorder, 
and that the veteran's chronic fatigue and sleep disturbance 
"is most likely caused by or is the result of a general 
anxiety disorder".

At the time of the June 2004 VA examination, complaints were 
referable to chronic fatigue, lack of energy and sleep 
disturbance, but clinical findings were unremarkable, and the 
VA examiner opined that the veteran's symptoms were "most 
likely consistent with depression."  In March 2005, that 
same examiner performed another VA examination, and again 
noted the veteran's complaints of sleep disturbance and that 
the symptoms were associated with frequent panic attacks and 
anxiety.  Clinical findings were essentially unremarkable, 
and diagnoses included chronic fatigue syndrome with lack of 
energy and sleep disturbance.  Again, the VA examiner 
concluded that the veteran's symptoms were "most likely 
related to depression and anxiety, and less likely to any 
abnormality."  

The Board notes that the veteran's claimed chronic fatigue 
and sleeplessness has been associated with other diagnosed 
disabilities, namely generalized anxiety disorder and 
depression and, accordingly, there is no basis for his claim 
that chronic fatigue and sleeplessness were due to an 
undiagnosed illness occasioned by service in the Persian 
Gulf.  In this regard, the November and December 1996 and May 
and June 2004, and March 2005 VA medical examiners of record 
specifically associated the veteran's claimed chronic fatigue 
and sleeplessness with the diagnosed chronic or generalized 
anxiety disorder and depression.  Thus, the relevant medical 
evidence does not show that the veteran currently has an 
undiagnosed illness, manifested in part by chronic fatigue 
and sleeplessness that can be related to service under the 
provisions of 38 C.F.R. § 3.317.  As the veteran's claimed 
disorders have been diagnosed, the provisions of 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317 cannot be used to establish 
service connection.  See 38 C.F.R. § 3.317(a)(1)(ii).

As above, in this type of case, where there is a diagnosis, 
the case must be decided on the basis of a direct-service-
connection claim.  Turning to a review of this claim on a 
direct basis, the Board notes that the service medical 
records are negative for any evidence of the claimed 
diagnosed chronic fatigue and sleeplessness.  The evidence of 
record shows that the first objective medical reference to 
sleep difficulty was not until 1994 at the VA Persian Gulf 
Registry examination, and at the May 1996 VA examination, the 
veteran complained of chronic fatigue and the diagnoses 
included chronic fatigue syndrome.  However, as noted above, 
the November and December 1996, May and June 2004, and March 
2005 VA examiners associated these complaints with the 
diagnosed chronic or generalized anxiety disorder and 
depression that has not been shown to be related to active 
service.  In fact, in May 2004, the VA psychologist opined 
that there was no indication suggesting with any certainty 
that the veteran's anxiety was a result of military service.  

While the Board is sympathetic to the veteran's sincere 
belief that his chronic fatigue and sleeplessness are related 
to his period of Gulf War service, and notes that he is 
competent to report symptoms he experienced in-service; he is 
not qualified to render an opinion as to whether any current 
chronic fatigue and sleeplessness are related to service.  
See Routen v. Brown, supra; Espiritu v, Derwinski, 2 Vet. 
App. at 492.  The objective medical evidence, or lack 
thereof, is more probative in this case.

Again, we have considered the doctrine of reasonable doubt.  
Under that doctrine, when there is an approximate balance 
between evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. at 310-11; 38 
C.F.R. § 3.102.  However, when the evidence for and against a 
claim is not in equipoise, then there is a preponderance of 
evidence either for or against the claim, there is no 
reasonable doubt, and the doctrine is inapplicable.  Hayes v. 
Brown, 5 Vet. App. at 69-70.  Based upon the evidence of 
record, service connection for chronic fatigue and for 
sleeplessness, on a direct basis and as a result of an 
undiagnosed illness, must be denied.


ORDER

Service connection for an undiagnosed illness manifested by 
joint pain is denied.

Service connection for an undiagnosed illness manifested by 
chronic fatigue is denied.

Service connection for an undiagnosed illness manifested by 
sleeplessness is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


